 


109 HR 2327 IH: To impose a 6-month moratorium on terminations of certain plans instituted under section 4042 of the Employee Retirement Income Security Act of 1974 in cases in which reorganization of contributing sponsors is sought in bankruptcy or insolvency proceedings.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2327 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. George Miller of California (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To impose a 6-month moratorium on terminations of certain plans instituted under section 4042 of the Employee Retirement Income Security Act of 1974 in cases in which reorganization of contributing sponsors is sought in bankruptcy or insolvency proceedings. 
 
 
1.6-month moratorium on certain plan terminations commenced by the Pension Benefit Guaranty Corporation 
(a)In generalIn any case in which any person who is the contributing sponsor of a single-employer plan has filed or has had filed against such person a petition in a case under title 11, United States Code, or under any similar law of a State or political subdivision of a State seeking reorganization (or in such a case in which liquidation is sought which has been converted to a case in which reorganization is sought), if this section applies to such plan, during the 6-month period beginning on May 1, 2005, the Pension Benefit Guaranty Corporation may not commence proceedings under section 4042 of the Employee Retirement Income Security Act of 1974 to terminate such plan or execute termination or trustee agreements with respect to such plan under such section, and any trustee appointed under such section may not terminate the plan. 
(b)Application to plansThis section applies to a single-employer plan referred to in subsection (a) if the amount of unfunded benefit liabilities (as defined in section 4001(a)(18) of such Act) under the plan (determined as of the proposed termination date) is at least $1 billion.  
(c)RestorationIn any case in which, during the period described in subsection (a) and before the date of the enactment of this Act, the Pension Benefit Guaranty Corporation has commenced termination proceedings or executed a termination or trustee agreement subject to the moratorium provided under subsection (a) with respect to any single-employer plan, or a trustee appointed under section 4042 of the Employee Retirement Income Security Act of 1974 subject to such moratorium with respect to such a plan has terminated such plan, the Corporation or trustee shall cease any activities undertaken to terminate the plan and shall take whatever action is necessary and within the power thereof to restore the plan to its status prior to the commencement of such proceedings. 
 
